 

 

    

i".i;
lN THE uNITED STATES DISTRICT CoURT L‘.S'f§§§§f ` ' '#

r-‘

FOR 'I`HE SOUTHERN DISTRICT OF GEORGIAZU|¢J HAR _,8 pH |; 3{*

 

DUBLIN DIVISION
JUAN CARLOS FARINAS, )
Piaintiff, §
v. § CV 319-008
'l`HOMAS KANE and SARAH SALDANA, §
Defendants. §

ORDER

After a careful, de novo review of the filc, the Court concurs With the Magistrate
Judge’$ Report and Recornrncndation, to Which no objections have been tiled. Accordingly,
the Court ADOPTS the Report and Recornmendation of the Magistratc Judge as its opinion,
DENIES AS MOOT Plaintiff`s motion to proceed in forma pauperis, (doc. no. 3),

DISMISSES Plaintiff`$ compl,:r:$andCLOSES this civil action.

SO ORDERED this §/ day of March, 2019, aft Augusla, Georgia.
./’ `

       

A
. /?
UNITED ST/VS DISTRICT JUDGE/

 

 

